Judgment, Supreme Court, New York County (Atlas, J.), entered March 4, 1983,.granting *697the motion of Volkswagenwerk, AG. for summary judgment dismissing the third-party complaint as against it, reversed, on the law, and motion denied, with costs. Upon a prior appeal, the Court of Appeals denied the motion of third-party defendant Volkswagenwerk, AG. (VWAG), for summary judgment (53 NY2d 639). The Court of Appeals stressed that an issue of fact existed as to whether VWAG was the installer of anchors defective in design or in manufacture or installation. The highest court indicated that defendant and third-party plaintiff Luby Volkswagen, Inc. (Luby), would have been required to come forward with countervailing proof if VWAG had submitted an expert’s opinion as to why the seat belt had opened {supra, at p 641). The Court of Appeals did Hot specifically deny that first motion for summary judgment because an issue of fact existed as to whether the door latch mechanism, manufactured by VWAG, was defective. After additional disclosure, VWAG brought a second motion for summary judgment. Special Term granted the motion. It emphasized that VWAG had shown that the seat belt failure was caused by a defective locking mount and mechanism. Special Term, however, merely stated that Luby’s work on the passenger door “might free” VWAG from liability. It did not resolve this second issue in VWAG’s favor. There is proof in the record that suggests the door lock mechanism was defective.. Although VWAG manufactured the door lock mechanism, there is evidence tending to show that, prior to the occurrence, Luby did some work upon the doors of the Elkan vehicle. A trial is necessary to determine whether (i) the door lock mechanism was defective and (ii) any defect was caused by Luby or VWAG, or both. With regard to the seat belt system, there is proof that the anchor points, which were original factory equipment, bent during the impact of the collision. There is significant but not conclusive evidence that a defective locking mount and mechanism was the direct cause of the seat belt failure. Nonetheless, we leave for trial the collateral question of whether the design of the system or the bent anchor points, or both, in fact, was a partial or full cause for the ultimate failure of the locking mount and mechanism. Concur — Murphy, P. J., Asch, Fein, Milonas and Kassal, JJ.